Title: To George Washington from Bezaliel Woodward, 31 August 1780
From: Woodward, Bezaliel
To: Washington, George


                        
                            Sir:
                            
                            May it please your Excellency.
                            Dresden on the New Hampshire Grants August 31st A.D. 1780
                        
                        The vast importance to the united States in general and to this new country in particular that Canada be
                            annexed to the States which can be only by an army’s going into that country is the occasion of our troubling your
                            Excellency with the enclosed address, which we send by Colo. Olcott who is appointed  agent for that purpose by a convention of members from the towns on both sides of
                            Connecticut river and northward of Charleston.
                        He will be able more fully to represent the importance of the expedition than we have done on paper
                                no more need be said on the subject. I write this by order and in behalf of the convention above
                            mentioned, and have the honor to be, Sir Your Excellency’s most obedient and most humble Servant
                        
                            Beza. Woodward Clerk
                        
                     Enclosure
                        
                                                
                            To his Excellency George Washington Esquire commander in chief of the fources of the united States in North
                                    America—
                                
                                    30 August 1780
                                
                                
                            
                            
                            Humbly sheweth.
                            The petition of the principal inhabitants on Connecticut river on both sides and northward of Charleston,
                                met in convention at Dresden on the New Hampshire Grants August 30th A.D. 1780.
                            That the union of Canada with the united States is in our opinion of the greatest importance to them, for
                                the following reasons viz. There is but one seaport in that country which we shall ever have need to defend, yet good
                                water carriage for near two thousand miles, streching itself in a circular manner round the thirteen united States,
                                through an excellent country of land, great part of which is inhabited by savages, whose fur & skin trade
                                produces to our enemies an annual profit which is immense—The annual produce of wheat in that country for exportation
                                is very great, by which the British armies in America receive essential advantage—The capture of that country will be
                                a leading step towards securing to the united States the profits of the fish oil &ca procured at and near the
                                gulph of St Laurence, which would be a greatly beneficial acquisition—While they hold possession of Canada our
                                frontiers must be very extensive and the savages at their command, and we had almost said the enemy destroy &
                                take yearly from the frontiers bordering on Canada as much in value as the cost of reducing & holding that
                                country—we are sure the defence of our frontiers costs more—The securing that country in our interest will be the only
                                effectual means to enable us to secure those of Ohio and Missisipi both on account of obtaining in that way the
                                interest of the savages in our favor and as the conveyance for the enemy—(while they hold possession of Canada) of men
                                ammunition and provisions to those parts is not only as easy but more expeditious and safe by the waters of St
                                Laurence than by the gulph of Mexico—and in our opinion those countries cannot otherwise be effectually secured.
                            By obtaining Canada we add to our fource thirty thousand fighting men, and destroy the efficacy of the
                                bill passed in the British parliament in the year 1774 for extending the province of Quebec which includes the
                                province of Main and great part of New Hampshire; these Grants &c., the establishment of which is without
                                doubt the main object of the enemy in taking and holding possession at Penobscot; and within the extent of which the
                                united States have not a single fortress to cover their claim in opposition to that of the British—in short, that bill
                                is so extensive that should it be established the united States would have little or nothing left worth contending
                                for, and we see not how it can be effectually destroyed but by an union of Canada with them. The body of inhabitants
                                in that country are desirous of such union and unless it can be brought about speedily by sending a fource into
                                Canada, they will be under necessity to take an active part against us, which they have hitherto avoided.
                            The whole fource of Britain now in arms in Canada at all their posts, from Quebec to Detroit including
                                one thousand five hundred tories and indians (who are continually roving and destroying our frontiers) does not exceed
                                five thousand men—one thousand are stationed in the destrict of Montreal and six hundred of the rovers have that
                                destrict for their head quarters.
                            The communication from the settlements on this river to St Charles on Chamblee river is easy—the road
                                already opened more than half the way, the rest may be opened at very little expence, and the whole will be very
                                good—the distance about one hundred miles.
                            A good commander with few continental troops in addition to such volunteers as may be raised for that
                                purpose on these Grants and in the N. England States, with a suitable quantity of arms and ammunition to furnish those
                                Canadians who are now eagar for such an expedition and will at one join us on the arrival of an army there, will
                                easily take possession of and keep the destrict of Montreal, and that being secured, the country above even to and
                                beyond the western lakes must soon submit to the united states.
                            Your petitioners are confident that fifteen hundred Men from these Grants will turn out (if called upon)
                                to assist in taking possession of that country—They can and will chearfully furnish five hundred horses, one hundred
                                teams, and ten thousand bushels of wheat and more if necessary, also such other grain as may be wanted on the credit
                                of the continent; from the destrict of country betwixt the heights on the two sides of Connecticut river and north of
                                the Massachusetts Bay, the inhabitants of which (more than five thousand families) are now chiefly obliged to hold the
                                sword in one hand and tools for husbandry in the other, and probably must continue so to do till that country is
                                reduced, unless we have a large continental fource continually supported here to defend us from their ravages, as our
                                frontier is very extensive.
                            We therefore humbly pray that your Excellency will be pleased to recommend to Congress that by the middle
                                of september next or as soon as possible a party under a suitable commander be sent on the said enterprize, and a
                                recommendation to the people in this country and the New England States for voluntiers to join their fource in the
                                expedition, and that we make ready necessary provisions, which we shall chearfully comply with to the utmost of our
                                power. 
                            And as in duty bound shall ever pray. ⅌ order of the convention
                            
                                Beza: Woodward Clerk

                            
                        
                    